Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1—20, 34 are cancelled. 
Claims 21 – 33, 35 – 40 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 21, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the at least one coil side data transmitting module is disposed in the RF coil device or arranged on a surface of the RF coil device; and
the at least one couch side data transmitting module is disposed in the couch or arranged on a surface of the couch; one of the at least one coil side data transmitting module includes a capacitor coupled with an encoder and a driver; the encoder is configured to convert the one or more MR signals to binary data; the driver is configured to generate one or more waveform signals corresponding to the binary data and transmit the one or more waveform signals to the capacitor, and the encoder and the driver are integrated into the capacitor”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 22 - 30, the claims have been found allowable due to their dependencies on claim 21.
c. With respect to claim 31, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:




“at least one signal converter disposed in the RF coil device or arranged on the surface of the RF coil device, the at least one signal converter being configured to generate one or more converted signals by converting the one or more MR signals, 
wherein one of the at least one contactless signal transmitter includes a capacitor; one of the at least one signal converter includes an encoder and a driver, the encoder being configured to convert the one or more MR signals to binary data, and the driver being configured to generate one or more waveform signals corresponding to the binary data and transmit the one or more waveform signals to the capacitor; and
the encoder and the driver are integrated into the capacitor”.
in combination with the rest of the limitations of the claim. 
d. With respect to claims 32, 33, 35 – 38 the claims have been found allowable due to their dependencies on claim 31.
e. With respect to claim 39, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“at least one contactless signal transmitter disposed in the RF coil device or arranged on a surface of the RF coil device; and at least one contactless signal receiver disposed in the couch or arranged on a surface of the couch, the at least one contactless signal transmitter being configured to transmit the one or more MR signals to the at least one contactless signal receiver; at least one signal converter disposed in the RF coil device or arranged on the surface of the RF coil device, the at least one signal converter being configured to generate one or more converted signals by converting the one or more MR signals, wherein one of the at least one contactless signal transmitter includes a capacitor, one of the at least one signal converter includes an encoder and a driver, the encoder being configured to convert the one or more MR signals to binary data, and the driver being configured to generate one or more waveform signals corresponding to the binary data and transmit the one or more waveform signals to the capacitor: and the encoder and the driver are integrated into the capacitor”.

in combination with the rest of the limitations of the claim. 


f. With respect to claims 40 the claims have been found allowable due to their dependencies on claim 39.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852